DETAILED ACTION
The Examiner acknowledges the response received 26 October 2021. Claims 1-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive. The Applicant argues (page 3, Remarks”) “De Ridder does not describe identifying a pathological frequency as part of, or from, the measured intrinsic neural oscillations. In other words, merely disclosing that a system measures intrinsic neural oscillations which may exhibit pathologic behavior does not disclose or suggest identifying a pathological frequency of one or more oscillations of a bioelectric signal.”
The Examiner respectfully disagrees with this assessment of De Ridder. The Examiner notes that De Ridder (par. 0099) discloses “measuring intrinsic neural oscillations…the intrinsic neural oscillations may exhibit pathologic behavior or patterns” (identifying a pathological frequency of the one or more oscillations of the bioelectrical signal, as claimed). If the oscillations are identified as pathologic, the stimulation is adjusted. This is further evidence that the oscillations are identified specifically as they relate to adjusting the stimulation.
Applicant further argues (page 4, “Remarks”) “De Ridder describes that "[s]uitable stimulation may be applied to one or more sites when pathological neuronal coupling is detected."6 However, none of the cited passages of De Ridder discloses or describes that this "suitable stimulation" has inter-burst frequency selected based on an identified pathological frequency. Instead, De Ridder describes that "[t]he pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency intrinsic neural oscillations exhibited by normal/physiologic brain tissue of interest."”
The Examiner respectfully disagrees with this assessment of De Ridder. In previously cited par. 0100, De Ridder discloses “the nested stimulation waveform 842 includes multiple pulse bursts 844 that are separated from one another by an inter-burst delay 848.  Each of the pulse burst 844 includes a series of individual pulses or spikes 850.  The pulses 850 are delivered over a burst length 856 in connection with an individual pulse burst 844.  The rate at which the individual pulses 850 are delivered within a pulse burst 844 is determined based on a pulse rate 862”.
The Applicant further argues (page 5, “Remarks”) “it has not been shown that De Ridder discloses that "the inter-burst frequency selected based on the identified pathological frequency of the one or more oscillations of the bioelectrical signal is out of phase with the identified pathological frequency of the one or more oscillations," as recited by claim 5. Claim 25 recites similar subject matter.”
The Examiner draws attention to previously cited par. 0096: “the carrier and high-frequency waveforms may be combined utilizing one of the following types of cross-frequency coupling: power to power; phase to power; phase to phase; phase to 
The Applicant argues “it has not been shown that De Ridder discloses that "selecting the inter-burst frequency comprises selecting the inter-burst frequency to match the inter-burst frequency to the identified pathological frequency of the one or more oscillations of the bioelectrical signal," as recited by claim 39.”
The Examiner draws attention to previously cited par. 0104: “The carrier waveform 870 may entrain neural oscillations to the temporal structure defined by the carrier waveform 870 such as to facilitate selective attention in connection with certain psychiatric disorders (e.g. schizophrenia, dyslexia, attention deficit/hyperactivity disorder).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ridder (U.S. 2017/0001016). Regarding claims 1, 5-7, 9-12, 16-17, 20-21, 25-26, 28, 32 and 35-39, De Ridder discloses (par. 0072) sensing, via one or more electrodes, one or more oscillations of a bioelectrical signal of a brain of a patient; and in response to sensing the one or more oscillations: identifying (par. 0086), by a medical device and based on measured powers of respective frequencies of the one or more oscillations of the bioelectrical signal, a pathological frequency of the one or more oscillations of the , by the medical device, the plurality of bursts of stimulation therapy pulses to the patient to modulate a state of the patient associated with the one or more oscillations of the bioelectrical signal (par. 0095-0096).
Regarding claims 2-3 and 22-23, De Ridder discloses (par. 0099) delivering the plurality of bursts of stimulation therapy pulses to the patient to suppress a symptom of the patient associated with the one or more oscillations of the bioelectrical signal.
Regarding claims 4, 8, 24 and 27, De Ridder discloses (par. 0066) at least Parkinson’s and epilepsy.
Regarding claims 13, 15, 29 and 31, De Ridder discloses (par. 0097) the identified pathological frequency of the one or more oscillations comprises a frequency within a Theta frequency band from about 4 Hertz to about 12 Hertz.
Regarding claims 14 and 30, De Ridder discloses (par. 0091) the identified pathological frequency of the one or more oscillations comprises a frequency within a Beta frequency band from about 13 Hertz to about 30 Hertz.
Regarding claims 18-19 and 33-34, De Ridder discloses (par. 0088) prior to generating the plurality of bursts of stimulation therapy pulses and delivering the plurality of bursts of electrical pulses: determining a set of one or more parameters defining continuous stimulation therapy configured to modulate the state of the patient .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792